DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

Response to Amendment
Claims 1, 10, 12 and 15 have been amended.  Claims 4 and 6-8 have been previously canceled.  Claims 1-3, 5 and 9-15 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5 and 9-15 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden, U.S. Publication No. 2015/0027040, hereinafter, “Redden”, in view of Herrera, Pedro Javier, José Dorado, and Ángela Ribeiro. "A novel approach for weed type classification based on shape descriptors and a fuzzy decision-making method." Sensors 14.8 (2014): 15304-15324, hereinafter, “Herrera” and further in view of Gerhards, Roland, and Horst Oebel. "Practical experiences with a system for site‐specific weed control in arable crops using real‐time image analysis and GPS‐controlled patch spraying." Weed research 46.3 (2006): 185-193, hereinafter, “Gerhards”.

As per claim 1, Redden discloses an apparatus for weed control, comprising
a processor (Redden, ¶0164, a processor) configured to: 
receive from an input at least one image of an environment, the at least one image comprising a first part of the environment and a second part of the environment (Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system; Redden, ¶0034, The detection mechanism 100 preferably sends the measurement to the control system 300 for processing and subsequent plant identification; each plant of the geographic area can be dynamically determined, in response to identification of the plant within the geographic area); 
analyze the at least one image to determine at least a first vegetation control technology and a second vegetation control technology from a plurality of vegetation control technologies to be used for weed control, wherein determination of the at least first and second vegetation control technologies comprises a determination of a first weed in at least the first part of the environment and a determination of a second weed in at least the second part of the environment, the first vegetation control technology is for weed control for the first weed in at least the first part of the environment and the second vegetation control technology is for weed control for the second weed in at least the second part of the environment (Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area. The system 10 preferably identifies the plant based on measurements from the detection mechanism 100; Redden, ¶0029, The system 10 can additionally function to determine a treatment for a plant. The system 10 preferably individually determines a treatment for each individual plant; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area; Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms. The multiple treatment mechanisms can be the same type of treatment mechanism, or be different types of an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060, Identifying a plant based on the first measurement preferably includes identifying the plant within the image; Redden, ¶0082, the treatment for each plant of the geographic area can be dynamically determined, in response to identification of the plant within the geographic area; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system);
output information for activating the at least first and second vegetation control technologies (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters; Redden, ¶0082, the treatment for each plant of the geographic area can be dynamically determined, in response to identification of the plant within the geographic area; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system).
Redden further discloses (Redden, ¶0051, The control system 300 can additionally function to select the treatment mechanism operation parameters. The control system 300 can additionally function to process the detection … mechanism measurements to extract plant parameters, such as … the plant composition) but does not explicitly disclose types of weeds.  Herrera discloses 

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types as taught by Herrera in the system of Redden in order to selectively apply the appropriate herbicide for weed management (Herrera, Abstract).

wherein the second part of the environment is a subset of the first part of the environment (Gerhards, page 187-188, Decision algorithm for site-specific weed control; Gerhards, page 188, Table 1 Applied herbicide doses (100%, 85%, 70% and untreated 0%) depending on weed density (plants m-2) for different classes of weed species in spring barley, winter barley, winter wheat, maize, sugar beet and winter rape; herbicide dose was adjusted to the number of weeds m-2; Gerhards, page 188-189, Results, Weed species distributions were found to be heterogeneous in all crops, with high-density patches requiring application of full herbicide doses and areas where herbicide application was not warranted ... Variation in weed species distribution was taken into account for herbicide application using a GPS-controlled patch sprayer with three separated hydraulic circuits (Fig. 5) ... With the sprayer developed in this study, metamitron was only applied on 44% of the field, clopyralid on 14% and fluazifop-P on 10% (Fig. 6). The total field was sprayed with desmedipham, ethofumesat and phenmedipham [subsets of the total field were sprayed with metamitron, subsets of the total field were sprayed with clopyralid, subsets of the total field were sprayed with fluzifop-P]; Gerhards, page 190-191, Discussion, sprayers have been developed to separately turn on and off sections of the spray boom and to vary herbicide dosage according to the size and density of weed species distribution in the field … In each of the three spraying systems, a different herbicide solution was prepared); and
wherein the second vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment is a chemical spray (Gerhards, pages 186-187, Weed sampling methods, For automatic weed detection, three digital bi-spectral cameras were mounted in the front of a prototype carrier vehicle ... images ... were taken and stored together with their GPS coordinates on the on-board computer; Gerhards, page187, Plant identification algorithm, Image analysis software, was used to identify characteristic shape features of crops,  weeds and two to 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Herrera to use the site-specific patch spraying system as taught by Gerhards in order to reduce the amount of herbicide needed for weed control (Gerhards, page 192, Conclusion).

As per claim 2, Redden, Herrera and Gerhards disclose the apparatus of claim 1, wherein analysis of the at least one image to determine the first vegetation control technology comprises a determination of at least one location of vegetation in at least the first part of the environment (Redden, ¶0028, The plant identifier can be a geographic location (e.g., set of geographic coordinates, location relative to a predetermined location, etc.)), and wherein the processor is configured to determine the first vegetation control technology to be used at the at least one location (Redden, ¶0030, The treatment is preferably determined to optimize an output parameter for the geographic area (geographic area output parameter) … includes minimizing the number of weeds; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system; Gerhards, page 191, Figure 4, Figure 5; Gerhards, page 192, Figure 6).

As per claim 3, Redden, Herrera and Gerhards disclose the apparatus of claim 1, wherein the at least one image was acquired by at least one camera, and wherein the processor is configured to receive from the input at least one location associated with the at least one camera when the at least one image was acquired (Redden, ¶0064, the plant feature distance from the system component can be determined (e.g., estimated) from an image ... The global position of the sensor is approximated or known, based on a position measurement from a positioning mechanism (e.g., GPS, triangulation system, etc.). The plant feature position is determined based on a combination of the global position of the system, the angle of the sensor relative to the direction of travel (e.g., based on an accelerometer, GPS, etc.), and the estimated distance of the plant feature from the system).

As per claim 5, Redden, Herrera and Gerhards disclose the apparatus of claim 1, wherein the processor is configured to determine at least one location of the first type of weed (Redden, ¶0051; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system; Herrera, page 15308, Introduction, estimation of the presence or absence of weeds according to its location in the bare soil or in the crop rows and (2) differentiation between weeds species (e.g., monocots vs. dicots) according to discriminant parameters).

As per claim 9, Redden, Herrera and Gerhards disclose the apparatus of claim 1, wherein analysis of the at least one image comprises utilization of a machine learning algorithm (Redden, ¶0060, The plant is preferably identified using image processing techniques, such as ... neural networks, wavelets, convolutional nets).


at least one camera configured to acquire at least one image of an environment (Redden, ¶0038, CCD camera, single lens camera; Redden, ¶0035, single image, a set of images; Redden, ¶0036, a stereocamera or plenoptic camera; Redden, ¶0028-0029; Redden, ¶0054); 
a plurality of vegetation control technologies mounted on a vehicle (Redden, ¶0053, The mounting mechanism 400 preferably includes a coupling mechanism 402, such as a hitch, that functions to removably or statically couple to a drive mechanism, such as a tractor, more preferably to the rear of the drive mechanism (such that the system 10 is dragged behind the drive mechanism; Redden, ¶0029, The system 10 can additionally select a treatment mechanism 200 from a plurality of treatment mechanisms; Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms … In one variation, the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant; Redden, ¶0043, the treatment mechanism 200 can include a spray mechanism 210. ... The high pressure spray mechanism; Redden, ¶0047, the treatment mechanism 200 can include an electrical discharge mechanism 230; Redden, ¶0049, the treatment mechanism 200 can include a low pressure spray mechanism); and 
an apparatus comprising a processor (Redden, ¶0164, a processor) configured to: 
receive from the at least one camera the at least one image of an environment, the at least one image comprising a first part of the environment and a second part of the environment (Redden, ¶0038, CCD camera, single lens camera, monocular camera; Redden, ¶0034; Redden, ¶0035, The measurement can be a single image, a set of images; Redden, ¶0036, a stereocamera or plenoptic camera that records a stereoview (e.g., an image formed from a first and second image); Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area … The plant is preferably identified (uniquely or generically) based on a plant identifier … The plant identifier can be a 
analyze the at least one image to determine at least a first vegetation control technology and a second vegetation control technology from the plurality of vegetation control technologies to be used for weed control, wherein determination of the at least first and second vegetation control technologies comprises a determination of a first weed in at least the first part of the environment and a determination of a second weed in at least the second part of the environment, the first vegetation control technology is for weed control for the first weed in at least the first part of the environment and the second vegetation control technology is for weed control for the second weed in at least the second part of the environment (Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area. The system 10 preferably identifies the plant based on measurements from the detection mechanism 100; Redden, ¶0029, The system 10 can additionally function to determine a treatment for a plant. The system 10 preferably individually determines a treatment for each individual plant; Redden, ¶0030, optimizing the geographic area output parameter includes minimizing the number of weeds within the geographic area; Redden, ¶0042, The system 10 can include a single treatment mechanism 200, or can include multiple treatment mechanisms. The multiple treatment mechanisms can be the same type of treatment mechanism, or be different types of treatment mechanisms … the system 10 includes an array of treatment mechanisms, wherein a treatment mechanism 200 of the array is selected to apply the treatment to the identified plant in response to identification of the plant and the plant position relative to the array; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060, Identifying a plant based on the first measurement preferably includes identifying the plant within the image; Redden, ¶0082, the treatment for each plant of the geographic 
output information for activating the at least the first and second vegetation control technologies (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters; Redden, ¶0082, the treatment for each plant of the geographic area can be dynamically determined, in response to identification of the plant within the geographic area; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system).
Redden further discloses (Redden, ¶0051) but does not explicitly disclose types of weeds.  Herrera discloses 
determination of the at least first and second vegetation control technologies comprises a determination of a first type of weed in at least the first part of the environment and a determination of a second type of weed in at least the second part of the environment (Herrera, Abstract, An important objective in weed management is the discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides ... efficiency is higher if selective treatment is performed for each type of infestation instead of using a broadcast herbicide on the whole surface; Herrera, pages 15304- 15308, Introduction, the objective is to discriminate between weeds species or to apply herbicide in real time as the position of the infestation is detected. Precision treatment of weeds leads to the application of well-adjusted doses of herbicides directly to the target at the seedling stage ... targeted recognition and application technology for 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types as taught by Herrera in the system of Redden in order to selectively apply the appropriate herbicide for weed management (Herrera, Abstract).
Redden and Herrera do not explicitly disclose the following limitations as further recited however Gerhards discloses 
wherein the second part of the environment is a subset of the first part of the environment (Gerhards, page 187-188, Decision algorithm for site-specific weed control; Gerhards, page 188, Table 1 Applied herbicide doses (100%, 85%, 70% and untreated 0%) depending on weed density (plants m-2) for different classes of weed species in spring barley, winter barley, winter wheat, maize, sugar beet and winter rape; herbicide dose was adjusted to the number of weeds m-2; Gerhards, page 188-189, Results, Weed species distributions were found to be heterogeneous in all crops, with high-density patches requiring application of full herbicide doses and areas where herbicide application was not warranted ... Variation in weed species distribution was taken into account for herbicide application using a GPS-
wherein the second vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment is a chemical spray (Gerhards, pages 186-187, Weed sampling methods, For automatic weed detection, three digital bi-spectral cameras were mounted in the front of a prototype carrier vehicle ... images ... were taken and stored together with their GPS coordinates on the on-board computer; Gerhards, page187, Plant identification algorithm, Image analysis software, was used to identify characteristic shape features of crops,  weeds and two to three groups of broad-leaved weed species. Shape parameters of representative individuals of each species or group of species were stored in a database ... The database was used to identify unknown individuals of the same species/classes in the same growth stages ... Software was programmed to classify unknown plants automatically and in real-time (six images per second). The shape features with the highest discrimination factor were used to identify unknown plants; Gerhards, page 190-191, Discussion, sprayers have been developed to separately turn on and off sections of the spray boom and to vary herbicide dosage according to the size and density of weed species distribution in the field … In each of the three spraying systems, a different herbicide solution was prepared).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Herrera to use the site-specific patch spraying 

As per claim 11, Redden, Herrera and Gerhards disclose the system of claim 10, wherein the apparatus is mounted on the vehicle (Redden,¶0027, The system 10 is preferably a passive system, and removably or permanently mounts to a driving mechanism, such as a tractor); and wherein the at least one camera is mounted on the vehicle (Redden, ¶0027, The system 10 is preferably a passive system, and removably or permanently mounts to a driving mechanism, such as a tractor, that applies a driving force (e.g., a pulling or pushing force) to translate the system within the geographic area; Redden, ¶0024, the system 10 for plant treatment includes a detection mechanism 100; Redden, ¶0038, the detection mechanism 100 can be a CCD camera, single lens camera, monocular camera, projected light imaging system, projected pattern imaging system)..

As per claim 12, Redden discloses a method for weed control, comprising:
receiving by a processor at least one image of an environment, the at least one image comprising a first part of the environment and a second part of the environment (Redden, ¶0038, CCD camera, single lens camera, monocular camera; Redden, ¶0034; Redden, ¶0035, The measurement can be a single image, a set of images; Redden, ¶0036, a stereocamera or plenoptic camera that records a stereoview (e.g., an image formed from a first and second image); Redden, ¶0028, The system 10 can additionally function to automatically identify a plant within the geographic area … The plant is preferably identified (uniquely or generically) based on a plant identifier … The plant identifier can be a geographic location (e.g., set of geographic coordinates, location relative to a predetermined location, etc.), a pattern of plant features (e.g., stomatal pattern, etc.); Redden, ¶0029; Redden, ¶0082); 

outputting information by the processor to activate the determined at least first and second vegetation control technologies (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism operation parameters; Redden, ¶0082, the treatment for each plant of the geographic area can be dynamically determined, in response to identification of the plant within the geographic area; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system).
Redden further discloses (Redden, ¶0051) but does not explicitly disclose types of weeds.  Herrera discloses 
determination of the at least first and second vegetation control technologies comprises a determination of a first type of weed in at least the first part of the environment and a determination of a second type of weed in at least the second part of the environment (Herrera, Abstract, An important objective in weed management is the discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides ... efficiency is higher if selective treatment is performed for each type of infestation instead of using a broadcast herbicide on the whole surface; Herrera, pages 15304- 15308, Introduction, the objective is to discriminate between weeds species or to apply herbicide in real time as the position of the infestation is detected. Precision treatment of weeds leads to the application of well-adjusted doses of herbicides directly to the target at the seedling stage ... targeted recognition and application technology for precision weed control ... integrate a RGB camera as part of the sensors systems on board an autonomous tractor in order to reach the weed classification in real time ... the camera (an EOS 7D, 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types as taught by Herrera in the system of Redden in order to selectively apply the appropriate herbicide for weed management (Herrera, Abstract).
Redden and Herrera do not explicitly disclose the following limitations as further recited however Gerhards discloses 
wherein the second part of the environment is a subset of the first part of the environment (Gerhards, page 187-188, Decision algorithm for site-specific weed control; Gerhards, page 188, Table 1 Applied herbicide doses (100%, 85%, 70% and untreated 0%) depending on weed density (plants m-2) for different classes of weed species in spring barley, winter barley, winter wheat, maize, sugar beet and winter rape; herbicide dose was adjusted to the number of weeds m-2; Gerhards, page 188-189, Results, Weed species distributions were found to be heterogeneous in all crops, with high-density patches requiring application of full herbicide doses and areas where herbicide application was not warranted ... Variation in weed species distribution was taken into account for herbicide application using a GPS-controlled patch sprayer with three separated hydraulic circuits (Fig. 5) ... With the sprayer developed in this study, metamitron was only applied on 44% of the field, clopyralid on 14% and fluazifop-P on 10% 
wherein the second vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment is a chemical spray (Gerhards, pages 186-187, Weed sampling methods, For automatic weed detection, three digital bi-spectral cameras were mounted in the front of a prototype carrier vehicle ... images ... were taken and stored together with their GPS coordinates on the on-board computer; Gerhards, page187, Plant identification algorithm, Image analysis software, was used to identify characteristic shape features of crops,  weeds and two to three groups of broad-leaved weed species. Shape parameters of representative individuals of each species or group of species were stored in a database ... The database was used to identify unknown individuals of the same species/classes in the same growth stages ... Software was programmed to classify unknown plants automatically and in real-time (six images per second). The shape features with the highest discrimination factor were used to identify unknown plants; Gerhards, page 190-191, Discussion, sprayers have been developed to separately turn on and off sections of the spray boom and to vary herbicide dosage according to the size and density of weed species distribution in the field … In each of the three spraying systems, a different herbicide solution was prepared).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Herrera to use the site-specific patch spraying system as taught by Gerhards in order to reduce the amount of herbicide needed for weed control (Gerhards, page 192, Conclusion).

As per claim 13, Redden, Herrera and Gerhards disclose the method of claim 12, comprising determining by the processor at least one location of vegetation in at least the first part of the environment (Redden, ¶0028, The plant identifier can be a geographic location (e.g., set of geographic coordinates, location relative to a predetermined location, etc.)) and determining the first vegetation control technology to be used at the at least one location (Redden, ¶0030, The treatment is preferably determined to optimize an output parameter for the geographic area (geographic area output parameter) … includes minimizing the number of weeds; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system).

As per claim 14, Redden, Herrera and Gerhards disclose the method of claim 12, wherein the at least one image was acquired by at least one camera (Redden, ¶0038, CCD camera, single lens camera); and wherein the method comprises receiving by the processor at least one location associated with the at least one camera when the at least one image was acquired (Redden, ¶0064, the plant feature distance from the system component can be determined (e.g., estimated) from an image ... The global position of the sensor is approximated or known, based on a position measurement from a positioning mechanism (e.g., GPS, triangulation system, etc.). The plant feature position is determined based on a combination of the global position of the system, the angle of the sensor relative to the direction of travel (e.g., based on an accelerometer, GPS, etc.), and the estimated distance of the plant feature from the system).

As per claim 15, Redden discloses a non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to: receive from an input at least one image of an environment, the at least one image comprising a first part of the environment and a second part of 
analyze the at least one image to determine at least a first vegetation control technology and a second vegetation control technology from a plurality of vegetation control technologies to be used for weed control, wherein determination of the at least first and second vegetation control technologies comprises a determination of a first weed in at least the first part of the environment and a determination of a second weed in at least the second part of the environment, the first vegetation control technology is for weed control for the first weed in at least the first part of the environment and the second vegetation control technology is for weed control for the second weed in at least the second part of the environment (Redden, ¶0028; Redden, ¶0029; Redden, ¶0030; Redden, ¶0042; Redden, ¶0049, The working fluid is preferably one or more growth hormones, but can alternatively be fertilizer, water, insecticide, fungicide, barbicide, dessicants, defoliants, plant growth regulators, or any other suitable working fluid; Redden, ¶0060; Redden, ¶0082, the treatment for each plant of the geographic area can be dynamically determined, in response to identification of the plant within the geographic area; Redden, ¶0083, a treatment mechanism on the left can be selected to act on a plant to the left of the system, while a treatment mechanism on the right of the system can be selected to act on a plant to the right of the system); and 
output information for activating the at least first and second vegetation control technologies (Redden, ¶0051, The control system 300 of the system 10 functions to control treatment mechanism operation. The control system 300 can additionally function to select the treatment mechanism 
Redden further discloses (Redden, ¶0051) but does not explicitly disclose types of weeds.  Herrera discloses 
determination of the at least first and second vegetation control technologies comprises a determination of a first type of weed in at least the first part of the environment and a determination of a second type of weed in at least the second part of the environment (Herrera, Abstract, An important objective in weed management is the discrimination between grasses (monocots) and broad-leaved weeds (dicots), because these two weed groups can be appropriately controlled by specific herbicides ... efficiency is higher if selective treatment is performed for each type of infestation instead of using a broadcast herbicide on the whole surface; Herrera, pages 15304- 15308, Introduction, the objective is to discriminate between weeds species or to apply herbicide in real time as the position of the infestation is detected. Precision treatment of weeds leads to the application of well-adjusted doses of herbicides directly to the target at the seedling stage ... targeted recognition and application technology for precision weed control ... integrate a RGB camera as part of the sensors systems on board an autonomous tractor in order to reach the weed classification in real time ... the camera (an EOS 7D, Canon, Tokyo, Japan) is connected to a computer by a USB port; the computer acquires images at a rate of 6 frames per second; the images are geo-referenced during the acquisition process ... strategy of discrimination between weed species, able to work in real time with images ... the developed method will be integrated on the computer on board the tractor with the aim to take effective treatment decisions … Herbicide application efficiency would be higher if selective treatment is performed for each 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to distinguish weed types as taught by Herrera in the system of Redden in order to selectively apply the appropriate herbicide for weed management (Herrera, Abstract).
Redden and Herrera do not explicitly disclose the following limitations as further recited however Gerhards discloses 
wherein the second part of the environment is a subset of the first part of the environment (Gerhards, page 187-188, Decision algorithm for site-specific weed control; Gerhards, page 188, Table 1 Applied herbicide doses (100%, 85%, 70% and untreated 0%) depending on weed density (plants m-2) for different classes of weed species in spring barley, winter barley, winter wheat, maize, sugar beet and winter rape; herbicide dose was adjusted to the number of weeds m-2; Gerhards, page 188-189, Results, Weed species distributions were found to be heterogeneous in all crops, with high-density patches requiring application of full herbicide doses and areas where herbicide application was not warranted ... Variation in weed species distribution was taken into account for herbicide application using a GPS-controlled patch sprayer with three separated hydraulic circuits (Fig. 5) ... With the sprayer developed in this study, metamitron was only applied on 44% of the field, clopyralid on 14% and fluazifop-P on 10% (Fig. 6). The total field was sprayed with desmedipham, ethofumesat and phenmedipham [subsets of the total field were sprayed with metamitron, subsets of the total field were sprayed with clopyralid, subsets of the total field were sprayed with fluzifop-P]; Gerhards, page 190-191, Discussion, sprayers have been developed to separately turn on and off sections of the spray boom and to vary herbicide 
wherein the second vegetation control technology to be used for weed control for the second type of weed in at least the second part of the environment is a chemical spray (Gerhards, pages 186-187, Weed sampling methods, For automatic weed detection, three digital bi-spectral cameras were mounted in the front of a prototype carrier vehicle ... images ... were taken and stored together with their GPS coordinates on the on-board computer; Gerhards, page187, Plant identification algorithm, Image analysis software, was used to identify characteristic shape features of crops,  weeds and two to three groups of broad-leaved weed species. Shape parameters of representative individuals of each species or group of species were stored in a database ... The database was used to identify unknown individuals of the same species/classes in the same growth stages ... Software was programmed to classify unknown plants automatically and in real-time (six images per second). The shape features with the highest discrimination factor were used to identify unknown plants; Gerhards, page 190-191, Discussion, sprayers have been developed to separately turn on and off sections of the spray boom and to vary herbicide dosage according to the size and density of weed species distribution in the field … In each of the three spraying systems, a different herbicide solution was prepared).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Redden and Herrera to use the site-specific patch spraying system as taught by Gerhards in order to reduce the amount of herbicide needed for weed control (Gerhards, page 192, Conclusion).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 9-15 of co-pending Application No. 16/628,846 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of Application No. 16/628,846 as follows:
Current Application No. 16/628,901
Application No. 16/628,846
1. An apparatus for weed control, comprising a processor configured to: receive from an input at least one image of an environment, the at least one image comprising a first part of the environment and a second part of the environment; analyze the at least one image to determine at least a first vegetation control technology and a second vegetation control technology from a plurality of vegetation control technologies to be used for weed control, wherein determination of the at least first and second vegetation control technologies comprises a determination of a first type of weed in at least the first part of the environment and a determination of a second type of weed in at least the second part of the environment, the first vegetation control technology is for weed control for the first type of weed in at least the 



2. The apparatus of claim 1, wherein analysis of the at least one image to determine the first mode of operation of vegetation control technology comprises a determination of at least one location of vegetation in the at least first part of the environment, and wherein the processor is configured to determine the first mode of operation of vegetation control technology to be used at the at least one location.
3. The apparatus claim 1, wherein the at least one image was acquired by at least one camera, and wherein the processor is configured to 


5. The apparatus of claim 4, wherein the processor is configured to determine at least one location of the first type of weed or at least one location of the second type of weed.

Claims 10-11 of the current application correspond to claims 9-10 and of Application No. 16/628,846 and claims 12-15 of the current application correspond to claims 12-15 and of Application No. 16/628,846.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668